Citation Nr: 1115656	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to basic eligibility for nonservice connected pension benefits.  


ATTORNEY FOR THE BOARD

T. R. Bodger












INTRODUCTION

The appellant served on active duty from April 1955 to July 1955. 

This matter comes to be the Board of Veterans' Affairs (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his April 2009 VA Form 9, the appellant requested a travel board hearing.  He was scheduled for the hearing in March 2010 and notified of such in February 2010.  However, the appellant failed to report to the hearing and has provided no good cause for his absence.  As such, the Board treats this failure to show as a withdrawal of his hearing request and may proceed.  See 38 C.F.R. § 20.704 (d) (2010).


FINDINGS OF FACT

For the purpose of establishing entitlement to VA nonservice-connected disability pension, the appellant did not serve in the active military, naval, or air service for 90 days or more during a period of war.


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility requirements for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. § 101(2), 101(24), 107(a), 1502, 1521 (West 2002); 38 C.F.R. § 3.1, 3.6, 3.40, 3.203 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Since the appellant's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The duties to notify and assist do not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).  

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23.  See 38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.3(a) (3).  

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3(a) (3).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  With exceptions not here applicable, VA currently recognizes the following as periods of war: January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2.  

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 38 U.S.C.A. § 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service- connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  See38 C.F.R. § 3.12a (d).  

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

The appellant's DD Form 214 shows he enlisted on April 19, 1955 but had no active duty until April 26, 1955 where he served until July 19, 1955, when he was given an unsuitability discharge.  He had a total service of 2 months and 23 days active duty.  The appellant did not serve during a wartime period for more than 90 days and thus does not meet the basic criteria for wartime service.  38 C.F.R. § 3.3.  

Because the appellant has not shown that he had qualifying service and therefore eligibility for non-service connected benefits, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for the receipt of nonservice-connected pension benefits is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


